DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160144817 (herein Chambers) in view of US 10853882 (herein Leise) and US 20170124788 (herein Nishida).
Regarding claim 1, Chambers teaches A method for providing a notification of an impact generated on a vehicle of user (method can identify at least one party to notify of the impact and automatically send a notification of the impact to the at least one identified party, [0009]), performed by an apparatus for sensing the impact on the vehicle (sensors 135, [0024]), comprising: 
detecting the impact generated on the vehicle of the user (proximity sensors 238 and/or impact sensors 240, [0034]); 
generating an impact image captured in response to the detected impact (in response to particular impacts or proximity alerts the sensors 135 cause the camera(s) to activate and capture an image or video at the time, [0024]); and 
transmitting the generated impact image to a server operating in conjunction with the apparatus (hub 105 may be a receiver and controller associated with the various components collecting data related to potential incidents, [0021]; system 200 has servers as described in [0024]), 
wherein the impact image is a video capturing outside of the vehicle and surroundings of the vehicle (cameras 140 may be placed on or be associated with the vehicle 100 and, for example, its trailer 102. The cameras 140 may be passive or active, where the active cameras capture images and/or video on a regular basis, [0024]),
wherein the apparatus is associated with and connected to the server such that the notification of the impact and the compressed impact image are provided to a remotely located user terminal of the user via the server (hub 105 may be associated with a display or other graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers, [0021]),
wherein the step of transmitting comprises only transmitting the compressed impact image among the videos captured by the apparatus to the server for providing the impact image to the user terminal (hub device 204, via the communications interface 206, may connect directly or indirectly to various components or systems within the vehicle 202 (e.g., vehicle systems 248 or the components associated with the sensor and information device suite 234), as well as systems external to the vehicle 202, including the impact reporting system 270 and/or a set of notified entities 295, [0029]-[0031]), and
wherein, via the server, the notification for the generation of the impact is notified to the user terminal such that the user terminal displays a text message or a notification of the user terminal including information indicative of the generation of the impact (When an impact is identified or monitored, the impact sensors can provide a notification of the impact and its details to the hub 105, [0022]; hub device may be a separate tablet or mobile computing device, [0028]).
Further regarding claim 1, Chambers does not teach video capturing “for a predetermined time period before and after a point of time at which the impact is generated on the vehicle.” However, Leise teaches this deficiency (video images may depict the scene of a vehicle crash starting at 20 seconds before the vehicle crash and ending 10 seconds after the vehicle crash, Col. 4, Lines 56-65). The technique of cropping of the video dream of Leise may be used when processing the video of Chambers. It would be obvious to one of ordinary skill in the art to incorporate the teachings of Leise into the invention of Chambers for at least the purpose of improving accurate assessments of a crash’s fault to resolve insurance claims (Col. 1, Lines 20-32).
Further still regarding claim 1, Chambers does not teach, “wherein the step of generating comprises compressing the impact image among videos captured by the apparatus for transmitting to the server.”  However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” The compression techniques of Nishida may be utilized in compressing the video images of Chambers. It would be obvious to one of ordinary skill in the art to compress the images of Chambers as taught by Nishida with at least the motivation of reducing required memory capacity.
Regarding claim 2, Chambers teaches separately storing the impact image in an internal storage of the apparatus (incident information may be stored in the computer storage medium 125, [0021]).
Regarding claim 3, Chambers teaches wherein the server operating in conjunction with the apparatus is connected to a network which has been registered in the apparatus in advance (notification of the incident can be transmitted via a wireless or wireline connection at a particular destination according to the rules, such as an end or intermediate destination, such as a weight station, truck stop, or gas station; note that wireless destinations such as Wi-Fi and Bluetooth in [0025] inherently require basic advance registration before sending information).
Regarding claim 4, Chambers teaches wherein the apparatus has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server).
Regarding claims 6, Chambers does not teach, “wherein the [received] impact image is compressed with a predetermined compression ratio.” However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” It would be obvious to one of ordinary skill in the art to compress the images of Chambers as taught by Nishida with at least the motivation of reducing required memory capacity. Note that a predetermined ratio is wide-ranging and may be broadly interpreted to include the inherent compression ratio taught by Nishida.
Regarding claim 7, Chambers teaches A method for providing a notification of an impact generated on a vehicle of user (method can identify at least one party to notify of the impact and automatically send a notification of the impact to the at least one identified party, [0009]), performed by a server operating in conjunction with an apparatus for sensing the impact on the vehicle (hub 105, [0026]; sensors 135, [0024]), comprising: 
only receiving, among videos captured by the apparatus from the apparatus, a video capturing outside of the vehicle and surrounds of the vehicle 
providing a notification for the generation of the impact to a remotely located user terminal of the user (hub 105 may be associated with a display or other graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers, [0021]); and 
transmitting the impact image to the remoted located user terminal in response to receiving, from the remotely located user terminal, a request for downloading the impact image, (graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers. For example, the display may be able to show where impacts or proximity alerts were triggered or have occurred on an illustration), and
wherein the notification further comprises information indicative of the generation of the impact (When an impact is identified or monitored, the impact sensors can provide a notification of the impact and its details to the hub 105, [0022]; hub device may be a separate tablet or mobile computing device, [0028]).
Further regarding claim 7, Chambers does not teach video capturing “for a predetermined time period before and after a point of time at which the impact is generated on the vehicle.” However, Leise teaches this deficiency (video images may depict the scene of a vehicle crash starting at 20 seconds before the vehicle crash and ending 10 seconds after the vehicle crash, Col. 4, Lines 56-65). Further still regarding claim 7, Chambers does not teach, “the received impact image being a compressed impact image compressed by the apparatus.”  However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” The motivation to combine Chambers with Leise and Nishida are the same motivations found in claim 1 above. 
Regarding claim 8, Chambers teaches wherein account information of the user has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server; the impact reporting system 270 may be associated with an owner or manager of the vehicle 202, [0049]).
Regarding claim 9, Chambers teaches wherein the apparatus has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server).
Regarding claim 10, Chambers teaches wherein the server is connected to a network which has been registered in the apparatus in advance (At 345, notification of the incident can be transmitted via a wireless or wireline connection at a particular destination according to the rules, such as an end or intermediate destination, such as a weight station, truck stop, or gas station; note that wireless destinations such as Wi-Fi and Bluetooth in [0025] inherently require basic advance registration before sending information).
Regarding claim 13, Chambers does not teach, “wherein the [received] impact image is compressed with a predetermined compression ratio.” However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” It would be obvious to one of ordinary skill in the art to compress the images of Chambers as taught by Nishida with at least the motivation of reducing required memory capacity. Note that a predetermined ratio is wide-ranging and may be broadly interpreted to include the inherent compression ratio taught by Nishida.
Regarding claim 14, Chambers teaches An apparatus for sensing an impact on a vehicle, comprising: 
an impact detection sensor configured to detect the impact generated on the vehicle of the user (proximity sensors 238 and/or impact sensors 240, [0034]); 
an image processing unit configured to generate an impact image captured in relation to the impact (cameras 140, [0024]); and 
a communication module configured to transmit the generated impact image to a server operating in conjunction with the apparatus (hub 105 may be a receiver and controller associated with the various components collecting data related to potential incidents, [0021]; system 200 has servers as described in [0024]), 
wherein the impact image is a video capturing outside of the vehicle and surroundings of the vehicle  (cameras 140 may be placed on or be associated with the vehicle 100 and, for example, its trailer 102. The cameras 140 may be passive or active, where the active cameras capture images and/or video on a regular basis, [0024]),
wherein the apparatus is associated with and connected to the server and a notification of the impact and the compressed impact image are provided to a remotely located user terminal of the user via the server (hub 105 may be associated with a display or other graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers, [0021]),
wherein the communication module is configured to only transmit the compressed impact image among the videos captured by the apparatus to the server for providing the impact image to the remotely located user terminal (hub device 204, via the communications interface 206, may connect directly or indirectly to various components or systems within the vehicle 202 (e.g., vehicle systems 248 or the components associated with the sensor and information device suite 234), as well as systems external to the vehicle 202, including the impact reporting system 270 and/or a set of notified entities 295, [0029]-[0031]), and
wherein, via the server, the notification for the generation of the impact is notified to the remotely located user terminal, wherein the remotely located user terminal displays information indicative of the generation of the impact (When an impact is identified or monitored, the impact sensors can provide a notification of the impact and its details to the hub 105, [0022]; hub device may be a separate tablet or mobile computing device, [0028]).
Further regarding claim 14, Chambers does not teach video capturing “for a predetermined time period before and after a point of time at which the impact is generated on the vehicle.” However, Leise teaches this deficiency (video images may depict the scene of a vehicle crash starting at 20 seconds before the vehicle crash and ending 10 seconds after the vehicle crash, Col. 4, Lines 56-65). Further still regarding claim 14, Chambers does not teach, “wherein the image processing unit is configured to compress the impact image among videos captured by the apparatus for transmitting to the server.”  However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” The motivation to combine Chambers with Leise and Nishida are the same motivations found in claim 1 above.
Regarding claim 15, Chambers teaches separately storing the impact image in an internal storage of the apparatus (incident information may be stored in the computer storage medium 125, [0021]).
Regarding claim 16, Chambers teaches wherein the server operating in conjunction with the apparatus is connected to a network which has been registered in the apparatus in advance (notification of the incident can be transmitted via a wireless or wireline connection at a particular destination according to the rules, such as an end or intermediate destination, such as a weight station, truck stop, or gas station; note that wireless destinations such as Wi-Fi and Bluetooth in [0025] inherently require basic advance registration before sending information).
Regarding claim 17, Chambers teaches wherein the apparatus has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server).
Regarding claim 19, Chambers does not teach, “wherein the [received] impact image is compressed with a predetermined compression ratio.” However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” It would be obvious to one of ordinary skill in the art to compress the images of Chambers as taught by Nishida with at least the motivation of reducing required memory capacity. Note that a predetermined ratio is wide-ranging and may be broadly interpreted to include the inherent compression ratio taught by Nishida.
For the above claims, the motivation to combine Chambers with Leise and Nishida are the same motivations found in claim 1 above.

Response to Arguments
Applicant’s arguments filed 7/6/2022 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852